              Case 2:19-cr-00256-RSL Document 47 Filed 03/16/21 Page 1 of 2




 1                                                      HONORABLE ROBERT S. LASNIK
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7   UNITED STATES OF AMERICA,                   )   No. CR19-256RSL
                                                 )
 8                  Plaintiff,                   )   ORDER GRANTING UNOPPOSED
                                                 )   MOTION TO PROCEED WITH
 9             v.                                )   SENTENCING HEARING BY VIDEO
                                                 )   CONFERENCING
10   JONATHAN ERIC LUNDEEN,                      )
                                                 )
11                  Defendant.                   )
                                                 )
12
            THE COURT has considered the unopposed motion to proceed with a
13
     sentencing hearing by video hearing, along with all the records and files in this case and
14
     the General Orders currently in effect.
15
            THE COURT FINDS that the circumstances are as set forth in the motion, and
16
     that a video sentencing hearing shall be held on March 23, 2021, at 11:00, see General
17
     Order No. 04-20 (3/30/20), for the reasons set forth in the motion. Accordingly,
18
            THE COURT ORDERS that the parties may proceed with a sentencing hearing
19
     by video conference, consistent with current procedures established by this Court.
20
            THE COURT also makes the following specific findings:
21
               1. The Judicial Conference of the United States must find that the
22
                    coronavirus emergency will materially affect the functioning of the
23
                    federal courts generally or a particular court. CARES Act,
24
                    § 15002(b)(2)(A). It has done so. See “Judiciary Authorizes Video/Audio
25
                    Access During COVID-19 Pandemic,” Administrative Office of the
26
                    United States Courts (published March 31, 2020) (available at

       ORDER GRANTING UNOPPOSED                                 FEDERAL PUBLIC DEFENDER
       MOTION TO PROCEED WITH SENTENCING                           1601 Fifth Avenue, Suite 700
       HEARING BY TELECONFERENCING                                   Seattle, Washington 98101
       (Jonathan Lundeen; CR19-256RSL) - 1                                      (206) 553-1100
             Case 2:19-cr-00256-RSL Document 47 Filed 03/16/21 Page 2 of 2




 1                   https://www.uscourts.gov/news/2020/03/31/judiciary-authorizes-
 2                   videoaudio-access-during-covid-19-pandemic).
 3             2. The chief district judge of the affected district must specifically find that
 4                   “felony pleas under Rule 11 of the Federal Rules of Criminal Procedure . .
 5                   . cannot be conducted in person without seriously jeopardizing public
 6                   health and safety.” CARES Act, § 15002(b)(2)(A). The Chief Judge
 7                   Martinez has done so. GO 04-20 (March 30, 2020).
 8             3. The Court finds in this particular case that for specific reasons specified in
 9                   the pleadings that the plea in this case cannot be further delayed without
10                   serious harm to the interests of justice.” CARES Act, § 15002(b)(2)(A).
11             4. The defendant must consent. CARES Act, § 15002(b)(4); see also GO 04-
12                   20. Mr. Lundeen consents by way of filing.
13             5. For all practical purposes, the hearing must take place by
14                   videoconference, not telephone conference. Theoretically, a sentencing
15                   could be done by telephone conference if “video teleconferencing is not
16                   reasonably available.” CARES Act, § 15002(b)(2)(A). A videoconference
17                   hearing is reasonably available in this case.
18
19         DONE this 16th day of March, 2021.
20
21
                                                 _
                                                 _______________________________
                                                 ________________________________
22                                               ROBERT S. LASNIK
                                                 UNITED STATES DISTRICT JUDGE
23
24   Presented by:

25
     s/ Christopher M. Sanders
26   Assistant Federal Public Defender
     Attorney for Jonathan Lundeen
       ORDER GRANTING UNOPPOSED                                      FEDERAL PUBLIC DEFENDER
       MOTION TO PROCEED WITH SENTENCING                                1601 Fifth Avenue, Suite 700
       HEARING BY TELECONFERENCING                                        Seattle, Washington 98101
       (Jonathan Lundeen; CR19-256RSL) - 2                                           (206) 553-1100
